DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-15 in the reply filed on 17 May 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made final.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 May 2021.

Specification
The disclosure is objected to because of the following informalities: 
The resin transfer molding process is abbreviated as both RTV (paragraphs 0032, 0033, and 0088) and RTM (paragraphs 0086, 0087, and 0089).  It is recommended to use abbreviations consistently when referring to the same thing.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “having reduced galvanic corrosion” in line 1.   The term “reduced” is a relative term which renders the claim indefinite as it does not specify to what it is compared.
Claim 14 recites a “polymeric composite comprising a polymer and a plurality of carbon fibers coated with a first material” in lines 4-5.  It is not clear from the language of the claims whether the polymeric composite is coated with the first material (e.g. as another layer on the polymeric composite) or individual fibers of the plurality of carbon fibers is coated with the first material (e.g. the first material is incorporated throughout the polymeric composite).  In the interest of advancing prosecution, the disputed limitation will be considered to be the latter (i.e. individual fibers of the plurality of carbon fibers are coated) to be consistent with instant claim 6.
Claims 2-13 and 15 stand rejected as they depend on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kia et al. (US PGPub. No. 2015/0053573).
Claim 1: Kia teaches galvanic corrosion protection for vehicle component assemblies (i.e. an assembly for a vehicle having reduced galvanic corrosion) (paragraph 0001).  The assembly includes a metal panel (i.e. a second component) and a carbon containing composite material panel that may be mechanically fastened together (paragraph 0028).  The carbon containing composite material panel (i.e. a first component) may be a polymeric matrix and carbon fibers as a reinforcement phase (i.e. a polymeric composite comprising a polymer and a plurality of carbon fibers) (paragraph 0028).  There is a terminal junction where the carbon containing composite panel ends on the metal panel and thus where corrosion typically occurs (paragraph 0030).  This is considered to teach where the terminal junction and region where corrosion typically occurs is where the first component defines at least one interface region and where the metal panel (i.e. the second component comprising a second material) is in contact with the at least one interface region of the composite panel (i.e. the first component).  Kia teaches where the metal material of the metal panel has a relatively low 
Claim 2: Kia teaches that the metal material of the metal panel has a relatively low standard electrode potential as compared to the carbon containing composite material of the composite panel (paragraph 0029).  This is considered to teach where the first electrochemical potential (i.e. of the composite panel) is higher than the second electrochemical potential (i.e. of the metal panel).  The limitation of “so that in the presence of an electrolyte the second material is less noble than the first material” is considered to be a functional limitation that is a characteristic due to the difference in electrochemical potential.  See MPEP § 2114.  Furthermore, Kia teaches that the material having the comparatively lower standard electrode potential will behave as an anode and corrode preferentially (paragraph 0037).  Since the material of the metal panel (i.e. the second material) has a lower standard electrode potential than the composite material (i.e. the first material), then the metal material will corrode preferentially (i.e. will be less noble than the first material). 
Claim 8: Kia teaches a terminal junction (i.e. the at least one interface region) where the carbon containing composite panel ends on the metal panel (i.e. the at least one interface region is disposed along a surface of the first component) (paragraph 0030).
Claim 10: Kia teaches that the assembly may be structural panels, inner and outer door panels, lift gate panels, hoods, deck lids, etc. (paragraph 0026).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kia et al. (US PGPub. No. 2015/0053573).
Claim 1: The teachings of Kia regarding instant claim 1 for a first embodiment are outlined above; however, Kia also teaches an embodiment where an electrically conductive material may be applied to at least one corrosion susceptible region of a surface of an assembly comprising a carbon containing composite material and a metal material (paragraph 0034).  This additional embodiment is the basis for the following interpretation:
Kia teaches galvanic corrosion protection for vehicle component assemblies (i.e. an assembly for a vehicle having reduced galvanic corrosion) (paragraph 0001).  The assembly includes a metal panel (i.e. a second component) and a carbon containing composite material panel that may be mechanically fastened together (paragraph 0028).  The carbon containing composite material panel 
While not teaching a singular example of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply an electrically conductive material containing a plurality of electrically conductive metallic particles (i.e. a first material) to at least one corrosion susceptible region and where the electrically conductive metallic particles have a different electrochemical potential than the material of the metal panel as Kia 
Claims 3 and 9: Kia teaches where the metal panel (i.e. the second material) may be made of iron alloys, etc. such as steel (paragraph 0028).  Table 1 lists a number of materials such that a lower number will behave preferentially as an anode and may be selected for the metallic particles.  A large number of stainless steels (i.e. types of steel; e.g. numbers 61, 64, 66-69, 71-76, and 78) have a higher number than copper (e.g. numbers 33 and 55), which renders as obvious to one of ordinary skill in the art to use copper as the metallic particles (i.e. the first material).
Claim 4: Kia teaches that the electrically conductive metallic particles have a relatively low standard electrode potential as compared to the metal material of the metal panel (paragraph 0037).  This is considered to teach where the second electrochemical potential (i.e. of the metal panel) is higher than the first electrochemical potential (i.e. of the electrically conductive metallic particles).  The limitation of “so that in the presence of an electrolyte the first material is less noble than the second material” is considered to be a functional limitation that is a characteristic due to the difference in electrochemical potential.  See MPEP § 2114.  Furthermore, Kia teaches that the material having the comparatively lower standard electrode potential will behave as an anode and corrode preferentially (paragraph 0037).  Since the material of the electrically conductive metallic particles (i.e. the first material) has a lower standard electrode potential than the material of the metal panel (i.e. the second material), then the first material will corrode preferentially (i.e. will be less noble than the second material).
Claim 5: Kia teaches where the electrically conductive metallic particles (i.e. the first material) may be zinc, etc. when the metal material (i.e. the second material) is aluminum or an aluminum alloy (paragraph 0040).  Kia teaches alternatively that the electrically conductive metallic 
Claim 12: Kia teaches where the metal material of the metal panel has a relatively low standard electrode potential as compared to the carbon containing composite material of the composite panel (i.e. the carbon containing composite material is considered to the claimed third material) (paragraph 0029) and where the electrically conductive metallic particles have a relatively low standard electrode potential as compared to the metal material of the metal panel (paragraph 0037).  That is, the carbon containing composite material of the composite panel has the highest standard electrode potential (i.e. electrochemical potential), which is distinct from the first and second electrochemical potentials.  Kia teaches where the carbon containing composite, the electrically conductive material, and the metal panel are arranged in layers (see Fig. 4, copied below), such that the electrically conductive particles (i.e. the first material) and the carbon containing composite (i.e. the third material) are in contact with one another and form a multilayer coating on the metal panel.

    PNG
    media_image1.png
    394
    686
    media_image1.png
    Greyscale

Claim 13: Kia teaches that the corrosion susceptible region (i.e. the interface region) is typically ≤10 mm from a terminal edge of the composite panel (paragraph 0031), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  

Claims 6-7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kia et al. (US PGPub. No. 2015/0053573) as applied to claim 1 above, and further in view of Witzel et al. (US PGPub. No. 2014/0346409).
Claim 6: The teachings of Kia regarding instant claim 1 are outlined above (using the interpretation outlined under 35 U.S.C. 103).  Kia teaches where an electrically conductive material may be applied to at least one corrosion susceptible region (i.e. interface region) of a surface of an assembly comprising a carbon containing composite material and a metal material (paragraph 0034).  The electrically conductive material contains a plurality of electrically conductive metallic particles and a polymeric matrix (paragraph 0034) and especially preferred are particles that have a relatively high electrical conductivity (paragraph 0037).  However, Kia does not teach where the first material is a coating on carbon fibers.
In a related field of endeavor, Witzel teaches a composite material having a polymer binder (i.e. a polymeric matrix) and carbon fiber filaments that have a metal coating to improve the conductivity (paragraph 0012).  Witzel teaches that the metal coating should cover the filament surface (i.e. the surface of the carbon fiber) uniformly and continuously, and conventional thicknesses of the metal coating lie in the range of 0.01-0.5 µm (paragraph 0015), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.

Claim 7: Kia teaches where the carbon containing composite panel, the electrically conductive material, and the metal panel are arranged in layers (see Fig. 4 above).  The electrically conductive material is applied to at least the corrosion susceptible region (i.e. interface region) (paragraph 0034) and contains includes electrically conductive particles.  As outlined above regarding instant claim 6, Witzel teaches where improved conductivity may be obtained by using a polymer binder with carbon fiber filaments having a metal coating (paragraph 0012).  The use of the metal coated carbon fiber filaments as the electrically conductive particles in the electrically conductive material applied to the interface region results in a layer having the metal coating (i.e. the first material), a second polymer, and a second plurality of carbon fibers.
Claim 11: Kia teaches where the electrically conductive material is applied to at least the corrosion susceptible region (i.e. the interface region) (paragraph 0034).  The electrically conductive material may be considered to be a patch because, as indicated in Figs. 2 (copied below) and 4 (above), the electrically conductive material (designated as “150” and “250”) does not completely cover the assembly or either of the panels.  As outlined above regarding instant claim 6, Witzel teaches where improved conductivity may be obtained by using a polymer binder with carbon fiber 
Claim 14: Kia teaches galvanic corrosion protection for vehicle component assemblies (i.e. an assembly for a vehicle having reduced galvanic corrosion) (paragraph 0001).  The assembly includes a metal panel (i.e. a second component) and a carbon containing composite material panel that may be mechanically fastened together (paragraph 0028).  The carbon containing composite material panel may be a polymeric matrix and carbon fibers as a reinforcement phase (i.e. a polymeric composite comprising a polymer and a plurality of carbon fibers) (paragraph 0028).  There is a terminal junction where the carbon containing composite panel ends on the metal panel and thus where corrosion typically occurs (paragraph 0030).  An electrically conductive material containing a plurality of electrically conductive metallic particles (i.e. a first material) is applied to at least one corrosion susceptible region (i.e. at or near the terminal junction) (paragraph 0034).  In this interpretation, the first component is considered to be the carbon containing composite panel of carbon fibers reinforcing a polymer and the electrically conductive material containing the plurality of electrically conductive metallic particles (i.e. a first material).  This is considered to teach where the terminal junction and region where corrosion typically occurs is an interface region, and the interface region is at the junction where the composite panel end, the electrically conductive material, and the metal panel (i.e. the second component comprising a second material) are in contact with each other (i.e. these materials and components are in contact with the at least one interface region).  Kia teaches possible materials for the metal panel (i.e. the second component comprising the second material) to include iron, aluminum, magnesium, alloys and combinations thereof (paragraph 0028) or may be any of the materials of Table 1 which includes steel, stainless 
In a related field of endeavor, Witzel teaches a composite material having a polymer binder (i.e. a polymeric matrix) and carbon fiber filaments that have a metal coating to improve the conductivity (paragraph 0012).  Witzel teaches that the metal coating should cover the filament surface (i.e. the surface of the carbon fiber) uniformly and continuously, and conventional thicknesses of the metal coating lie in the range of 0.01-0.5 µm (paragraph 0015), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
As Kia teaches a polymer matrix containing electrically conductive particles and Witzel teaches a polymer matrix with carbon fiber filaments having a metal coating to improve the conductivity, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Kia to include where the electrically conductive material applied to the corrosion susceptible region (i.e. interface region) includes .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kia et al. (US PGPub. No. 2015/0053573) in view of Witzel et al. (US PGPub. No. 2014/0346409) as applied to claim 14 above, and further in view of Schumacher et al. (US PGPub. No. 2012/0155988).
Claim 15: The teachings of Kia in view of Witzel regarding instant claim 14 are outlined above.  Kia additionally teaches that the assembly including the metal panel and carbon containing composite material panel may be mechanically fastened together, such as by a screw.  However, Kia does not teach the material of the fastener.
In a related field of endeavor, Schumacher teaches that two components may be joined by a fastener (paragraph 0007), where a component may be a vehicle panel (paragraph 0017).  Types of fasteners include screws, bolts, and nuts (paragraphs 0002-0003).  The bolt and nut may be made of alloyed carbon steel for strength (paragraph 0018).  Schumacher teaches where galvanic corrosion of fastening hardware is a cause for concern (paragraph 0004).
As Kia teaches where the assembly may be mechanically fastened together (i.e. by a fastener) and Schumacher teaches where components may be joined by a fastener, they are analogous.  Furthermore, Kia teaches where a metal panel component may be made of steel (paragraphs 0028 and 0040; Table 1) and Schumacher teaches where the fastener may be made of steel (paragraph 0018).  Kia teaches where carbon containing composite materials are galvanically incompatible with metal materials and so require galvanic protection (paragraph 0005), and Schumacher teaches where 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784